Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17 and species of an agent that binds to TIM-1, an antibody, systemic administration and Alzheimer’s disease in the reply filed on 4/18/2022 is acknowledged.
Claims 6, 15 and 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/18/2022.
Claims 1, 3-5, 9-14 and 16-17 are under consideration in the instant Office Action.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claim 12 is objected to because of the following informalities:  The “AD” abbreviation needs to be presented for the first time along for the disease it represents, e.g. Alzheimer’s disease (AD).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 9-14 and 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
See MPEP §2163(I)(A) which states: "The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”
Claim 1 calls for the method of preventing and treating a neurodegenerative disease in a subject by administering an effective amount of any agent that inhibits TIM-1 activity in the region of the brain. Claim 3 further requires that another agent inhibits the P-selectin pathway and again encompasses any agent that inhibits any part of the P-selectin pathway. Claim 4 further calls for  the full length protein TIM-1 as being inhibited by the agent. Claim 17 requires that the agent that inhibits TIM-1 blocks one or more stages of leukocytes adhesion and migration. Finally, claim 5 calls for the agent to be any antibody that inhibits TIM-1. There is no structural requirement for the agent beyond function in all the claims and claim 5 call for a genus of antibodies with no specific structure requirement. These claims read on any agent that can perform the required function of inhibiting TIM-1 activity and P-selectin pathway and prevent any neurodegenerative disease. This can be achieved in any form as long as the agent inhibits TIM-1 or P-selectin pathway. Further, the instant specification at paragraph 50 defines the term “agent” as comprising a small molecule, a polynucleotide, a polypeptide, or any other compounds or substance which reads on an antibody or an antibody fragment (as described in instant specification, paragraphs 52-53). While the instant specification discloses two specific antibodies, the scope of the term “agent” is so broad and reads on so many possible genera that it is clear that the specification fails to describe all of the possible agents that are encompassed by this term. The “agent” encompasses any agent that has the required function but the instant specification fails to teach all the possible agents encompassed by the possible agents in the instant claim. The claims do not require that the “agent” possess any particular conserved structure or other disclosed distinguishing feature. The term “agent” encompasses many things including antibodies, proteins, peptides, small drugs or other drugs. Thus the claims are drawn to multiple genera of molecules that are defined only by they function of “inhibiting TIM-1 activity or P-selectin pathway”. Therefore, the genera are merely defined by function and the instant specification fails to describe the full genera of molecules that are encompassed by these claims. 
To provide adequate written description and evidence of possession of claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. In the instant case, the only factors present in the claims are a recitation of prospective activity. There is not even identification of any particular portion of the structure that must be conserved for said activity or even whether it is a protein, DNA, RNA or chemical structure. The specification does not provide a complete structure of all agents and fails to provide a representative number of species for the recited genera.  Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genera.
With respect to product claims, it is recognized that information which is well known in the art need not be described in detail in the specification (MPEP §2163(II)(A)(2)). See, e.g., Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1379-80, 231 USPQ 81, 90 (Fed. Cir. 1986). However, sufficient information must be provided to show that the inventor had possession of the invention as claimed. MPEP §2163(II)(A)(3)(a) also discusses Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004), where a method of using a PGHS-2 inhibitor did not meet the written description as the inhibitor itself was not sufficiently described, clearly indicating that written description of the compound is still required in a method of using that compound. In this case, it is clear from the specification that the invention is in a new antibody, or at the least disclosure of a new antibody that could not have been envisaged from the prior art indicates that the prior art was not in possession of all “TIM-1 and P-selectin pathway agents or antibodies”. Thus, the prior art cannot provide sufficient written description of this genus of compounds and the specification as filed, disclosing one antibody, does not sufficiently describe the genus either as there is an unknown amount of structurally distinct antibodies in this genus (see Amgen and Centocor decisions discussed above).
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Vas-Cath, Inc., v. Mahurkar, 935 F.2d at 1563, 19 U.S.P.Q.2d at 1116. The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. An antibody described only by functional characteristic, such as antibody that binds TIM-1 or an antibody that binds P-selectin pathway, without any known or disclosed correlation between that function and the structure of the sequence, is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the biomolecule of interest. In re Bell, 991 F.2d 781, 26 U.S.P.Q.2d 1529 (Fed. Cir. 1993). In re Deuel, 51 F.3d 1552, 34 U.S.P.Q.2d 1210 (Fed. Cir. 1995). In the instant case, the specification provides insufficient direction or guidance concerning the relationship between the structure of the possible antibody to demonstrate possession of the breadth of the genus of TIM-1 inhibiting agent or P-selectin pathway inhibiting agents or  antibodies encompassed by the instant claims, especially in view of the unpredictability of such an endeavor. The prior art as evidenced by Edwards et al., 2003 (instant PTO-892) teaches there is a substantially huge antibody diversity produced to one single antigen target. Edwards provides evidence that over 1000 antibodies, all different amino acid sequences, were generated towards one single protein antigen target (see abstract). Without a correlation between structure and function, the claims do little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).
Without this guidance or direction the skilled artisan would not consider applicant to be in possession of the claimed genus of antibodies because the skilled artisan recognizes that even seemingly minor changes made without guidance or direction as to the relationship between the particular amino acid sequence of the instantly claimed antibody and its ability to bind antigen, can dramatically affect antigen-antibody binding.  
Applicant has not described the claimed invention sufficiently to show they had possession of the claimed genus of an antibody that binds and inhibits TIM-1 or P-selectin pathway. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester v. G.D. Searle & Co., 358 F.3d 916, 69 USPQ2d 1886 (Fed. Cir. 2004). The instant specification even fails to specifically teach what domain to target and accomplish the required function achieve the preventative effect.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
What constitutes a "representative number" is an inverse function of the skill and knowledge in the art. Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.
The skilled artisan cannot envision the detailed chemical structure of the encompassed agents, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The product itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
Further, the instant invention is claiming an antibody through a specific function wherein the antibody inhibits TIM-1 or the P-selectin pathway as in instant claims 3 and 5. The applicant only teaches one antibody for TIM-1 inhibition in Examples 5 and 6 (RMT1-10; see paragraphs 113, 118) and one antibody for P-selectin inhibition in Example 7 (Clone RB40: see paragraph 122). There is no other description for the structure of any other antibodies or agents with the functional characteristics required. Thus to the extent that the claims encompass antibodies, they fail to meet the written description requirement.
By claiming the antibody through its function, it fails the written description because there is specific structure to describe the claimed antibody. Therefore, the instant specification fails to provide written description support for the instantly claimed antibodies. The instant specification teaches two specific antibodies but these claims are not limited to any specific antibody structure. This reads on a claimed genus of antibodies that does not have written description support in the instant specification since they are described by their function but provide no specific structure except for the two specifically disclosed antibodies. The instant specification only specifically disclosed 2 antibodies to embody the genus of two types of antibodies that they are claiming.
A recent court decision, AbbVie Deutschland v. Janssen Biotech, CAFC 2013, shows that proper written description must be met when claiming an antibody genus which is claimed only by their function. Even the disclosure of a large number of antibodies does not support the written description if there are not a varied amount of examples of a genus well represented.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Vas-Cath, Inc., v. Mahurkar, 935 F.2d at 1563, 19 U.S.P.Q.2d at 1116.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A “representative number of species” means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  What constitutes a "representative number" is an inverse function of the skill and knowledge in the art. Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved since there is no disclosure of the claimed agents and specifically claimed antibodies that inhibit TIM-1 and P-selectin pathway. The instant specification only discloses two specific antibodies to encompass all possible antibodies and agents. Therefore, the instant specification fails to provide adequate description of the instantly claimed genera.
Further, see MPEP 2163 II A 3(a) which states “disclosure of an antigen fully characterized by its structure, formula, chemical name, physical properties, or deposit in a public depository provides an adequate written description of an antibody claimed by its binding affinity to that antigen, if "generating the claimed antibody is so routine that possessing the [antigen] places the applicant in possession of an antibody." Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341, 1351-52, 97 USPQ2d 1870, 1877 (Fed. Cir. 2011), distinguishing Noelle v. Lederman, 355 F.3d 1343, 1349, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (holding there is a lack of written descriptive support for an unknown antibody defined by its binding affinity to an antigen that itself was not adequately described). Centocor concerned claims to antibodies with specific properties, including high affinity to a particular antigen, which was characterized in the prior art. The patent disclosed the antigen, but did not disclose any antibodies with the specific claimed properties. The court held that the claimed antibodies were not adequately described because the generation of such antibodies was not possible using conventional, routine or well-developed technology as of the priority date of the patent.”
The same fact pattern is found in the instant case since the claims and instant specification only claim antibodies by their function or possible domain target and only disclose two antibodies to encompass the genus with very specific function requirements, let alone antibodies that are capable of inhibiting the action of TIM-1 and P-selectin pathway and preventing any neurodegenerative disease.
Finally, note the decision in Amgen v. Sanofi 2017, where the Court supported previous decisions (Centocor 2011; Abbvie 2014) that defining an antibody solely by what it binds does not satisfy the written description requirement, stating that this would allow patentees to “claim antibodies by describing something that is not the invention, i.e., the antigen”.
Applicant has not described the claimed invention sufficiently to show they had possession of the claimed genus of agents and antibodies that inhibiting the action of TIM-1 and P-selectin pathway since they only present two examples for the genus. Here, applicants have not described a reasonable number of members of the genus of compounds that have the functional requirements of the claims, i.e. the required as starting materials for the claimed methods since they have not established an adequate structure/function correlation for the claimed agents and antibodies. 
With the exception of the specific antibodies disclosed in the instant specification, the skilled artisan cannot envision these agents or antibodies, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The product itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class. The specification fails to disclose all of the possible agents encompassed by the instant claims and only provides two antibodies as a specific example of the required agent. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
Therefore, claims 1, 3-5, 9-14 and 16-17 are rejected.


Claims 1, 3-5, 9-14 and 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for reducing symptoms the Alzheimer's disease (AD) with the two antibodies disclosed in the instant specification, does not reasonably provide enablement for a method of preventing any neurodegenerative disease using any agents capable inhibiting TIM-1 activity or P-selectin pathway. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure would require undue experimentation include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and, (8) the breadth of the claims. In re Wands, 8 USPQ2d, 1400 (CAFC 1988).
The instant claims call for a method of preventing any neurodegenerative disease in a patient using any agent that inhibits TIM-1 activity and P-selectin pathway. The patient population includes Alzheimer’s disease subjects. The instant claims are broad and generic while what is enabled is narrow and specific. The instant specification only provides examples of successfully reducing cognitive impairment in an Alzheimer's animal model by administering specific antibodies RMT1-10 and RB40, see Examples 5-7 in the instant specification. This treatment is targeted towards someone with AD. While the treatment provides a benefit in the animal models, it still fails to prevent AD from occurring and therefore does not provide evidence that any neurodegenerative condition, let alone AD is prevented (see Examples 5-7 of the instant specification). The instant specification does not provide any examples or evidence that this type of treatment would prevent AD let alone any neurodegenerative disease. Further, the instant specification fails to teach any other possible agents that have the instantly claimed function and able to prevent an AD patient population. There is no support provided in the instant specification or in the prior or instant art that teaches or supports the ability to prevent Alzheimer's disease. 
Both at the time of filing and now, effective therapy for the treatment and prevention of Alzheimer's disease, including dementia, has eluded researchers. The instant specification itself teaches that there is no known treatment or cure for Alzheimer’s disease (see instant specification at paragraph 13). A review by Citron (instant PTO-892) indicates that there is no approved treatment for AD with a proven disease-modifying effect (page 387, 2nd paragraph).  Citron also observes that with respect to A aggregation inhibitors, very few have moved into clinical testing. One small molecule, tramiprosate, which was reported to bind to A monomers and maintain it in a non-fibrillar form progressed as far as large Phase III clinical trials, but did not demonstrate efficacy (see page 391, 2nd column).  Thus, the relevant art recognizes the unpredictability of methods directed to treating Alzheimer's disease and dementia. The disclosure is not considered fully enabling for the claimed invention, since the state of the art teaches that effective treatment, prevention or curing of AD or any non-specific neurodegenerative disease with any agent is not currently possible.
Claim 1 encompasses any agent that inhibits TIM-1 activity and leads to the prevention of any neurodegenerative disease. The nature of the invention is clinical medicine comprising physiological modulation with an agent for a disorder of the central nervous system (CNS), and is therefore of the highest complexity due to the complex nature of the nervous system. The claim is equally unfettered by any limitation drawn to any means by which the physiological process step may be accomplished. Independent claim 1 is a “single means” claim in that it recites any agent that inhibits TIM-1 activity and claims 3-5 require any agent that inhibits TIM-1 activity or P-selectin pathway activity leading to the prevention of any neurodegenerative disease in a subject.  The instant fact pattern is similar to that in In re Hyatt, 798 F.2d 712, 218 USPQ 195 (Fed. Cir. 1983), wherein a single means claim which covered every conceivable means for achieving the stated purpose was held nonenabling for the scope of the claim because the specification at most disclosed only those means known to the inventors. In the instant case, the specification provides only a few examples that meet the function requirements of the agent in the instant claim. Claim 1, 3-5, 13-14 and 17 covers all possible agents known or unknown as long as they are capable of inhibition of TIM-1 activity or P-selectin pathway activity. Further, this claimed agent encompasses any possible future discoveries of any agents with the claimed function. When claims depend on a recited property (inhibition of TIM-1 activity or inhibition of P-selectin pathway activity), a fact situation comparable to Hyatt is possible, where the claim covers every conceivable structure (means) for achieving the stated property (result) while the specification discloses at most only those known to the inventor.  See also Fiers v. Sugano, 984 F.2d 164, 25 USPQ2d 1601 (Fed. Cir. 1993) and MPEP §2164.08(a). Therefore, the specification fails to provide enough guidance for one skilled in the art on how to practice the instant method, thereby requiring trial and error experimentation to identify compounds meeting the functional limitations of the claims.  
The art does not provide compensatory teachings. The art teaches a limited amount of possible agents to produce the limited result of treating Alzheimer’s disease or Multiple Sclerosis but does not teach the prevention of these diseases or any other neurodegenerative disease see  WO2015/051152 (instant PTO-892) and US2013/0195895 (instant PTO-892) as discussed below. Therefore, the prior teaches multiple examples of possible protein agents and there are many that have not yet been identified. This speaks to the fact that while the art has observed possible agents that match the functional criteria of instant claim 1, that they have not yet identified all of the possible agents that read on the instant claims. There is still a lot of unknown in the art of what are all the possible agents that are functionally capable of meeting the functional imitations of the instant claims and would still require undue experimentation to determine what these agents are. One of ordinary skill would also have to take into account what type of neurodegenerative disease this agent is being administered to, to be able to determine if the agent meets the required function of the instantly claimed agent. This would require undue experimentation. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without such guidance, the changes which can be made and still maintain activity/utility is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Int. 1986).
As set forth above, inadequate guidance is presented in the specification to overcome the obstacles in practicing the claimed invention in its full scope.  The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue. Given the tremendous breath of scope involving the instant claims, it would require undue experimentation for one of skill in the art to practice the claimed invention in its full scope. Therefore, the specification fails to provide enough guidance for one skilled in the art on how to practice the full scope of the instantly claimed method, thereby requiring trial and error experimentation to identify compounds meeting the functional limitations of the claims. The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is what is needed. One of skill in the art would neither expect nor predict the appropriate methods of treating all neurodegenerative conditions in the manner claimed. Therefore, in view of the lack of guidance in the specification and in view of the discussion above, undue experimentation would indeed be required to make and use the invention commensurate with the scope of the claims. 
The scope of the claims must bear a reasonable correlation with the scope of enablement.  In re Fisher, 166 USPQ 18(CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.
Undue experimentation would be required to produce the invention commensurate with the breadth of the claims based on the disclosure of the instant specification and the knowledge in the art. Reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  In view of the quantity of experimentation necessary, the limited working examples, the unpredictability of the art, the lack of sufficient guidance in the specification, and the breadth of the claims, it would take undue trial and error to practice full scope of the claimed invention. 
In conclusion, the instant claims encompass an invention of tremendous breadth, and essentially call for trial and error by the skilled artisan to begin discovering how to make the claimed invention without assisting the skilled artisan in such an endeavor, which amounts to undue experimentation and is therefore insufficient to constitute adequate enablement.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 9, 11-14, 16-17 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuchroo et al., US2013/0195895 (instant PTO-892).
The instant claims are towards a method of treating a neurodegenerative disease in a subject by administering an agent that inhibits TIM-1 activity.
Kuchroo teaches a method of treating a multiple sclerosis (MS), an autoimmune disorder and a neurodegenerative disease by administering an agent that reduces TIM-1 activity (see paragraphs 4, 10, 37 and 103) and reads on instant claim 1. Kuchroo teaches that the agent includes antibodies that bind to TIM-1 (see paragraphs 5 and 159) and reads on instant claim 5. Kuchroo teaches using antibodies that bind the extracellular domains of TIM-1 (see paragraph 159). Kuchroo teaches that the autoimmune disorders include Alzheimer’s disease (see paragraph 107) and reads on instant claims 9, 11-12. Kuchroo teaches that the agents may be administered systemically (see paragraphs 229, 235 and 237-238) and reads on instant claims 13 and 14. Since antibodies are included as one of the possible agents, they are a large molecule that does not cross the blood brain barrier without assistance if administered systemically and therefore, reads on instant claim 14. Kuchroo teaches monitoring the disease for clinical signs over time (see paragraphs 159 and 288) and reads on instant claim 16. While Kuchroo is silent of the agent in blocking leukocyte adhesion and migration, it is clear that the same tissue would have the same characteristics as the instantly claimed composition since there is no evidence to the contrary. Note that rejections for anticipation are appropriate when the prior art discloses a method (or product) that appears to be identical except that the art is silent as to an inherent property; see MPEP § 2112(III).  In such situations, the burden is on applicant to provide evidence that the prior art product (or method) is not the same or an obvious variant; see MPEP § 2112(V).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 9-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Constantin, WO2015/051152 (instant PTO-892) in view of Angiari et al., 2014 (IDS, 6/30/2020)
Constantin teaches methods of treating neurodegenerative diseases including Alzheimer’s disease (AD) in the brain by blocking neutrophil/myeloid cell adhesion (see abstract) as in instant claims 1, 9 and 17. Constantin teaches that AD patients and those with mild cognitive impairment (MC) have upregulated genes for P-selectin and PSGL1 (see paragraphs 12-13) as in instant claims 1, 4, 9 and 10. Constantin teaches that agent is an antibody (see paragraphs 22 and 120) as in instant claim 5. Constantin teaches that the neurodegenerative disease is Alzheimer’s disease (see claim 2); that the individual is diagnosed with AD prior to treatment (see claim 4); that the individual is differentially diagnosed with AD (see claim 5); that the treatment does not cross the blood brain barrier (see paragraphs 21, 26 and claim 15); administering the agent systemically (see paragraph 21 and claim 12) and that the treatment reduces development of cognitive deficits (see claim 3) as required in instant claims 9-14. Constantin teaches that microglia as cells that involved with inflammation in AD brain and in their animal model (see paragraph 17).  Constantin teaches monitoring the efficacy of a treatment by monitoring one or more biomarkers at multiple time points (see paragraph 28 claims 16-17) as in instant claim 16. Constantin teaches an agent that inhibits interaction between adhesion molecules involved in leukocyte trafficking and a ligand for the adhesion molecule and teaches that the adhesion molecule includes LFA-1 and P-selectin and ligand included PSGL-1 (see claims 9-11, 16-17) as in instant claims 1, 3 and 17. Constantin teaches treating AD patients with agents that inhibit P-selectin activity. Constantin teaches using a combination of treatments in AD patients would produce a superior result (see paragraphs 10, 74, 90, 119) as in instant claim 3. Constantin teaches that targeting the pathways with antagonists targeted to interfere in pathways involved in leukocyte trafficking and their ligands (see paragraph 120) but does not specifically teach the TIM-1 target as required in instant claim 1.
Angiari teaches that TIM-1 is a P-selectin ligand (see abstract). Angiari teaches that selectins play a role in leukocyte trafficking (see abstract). Angiari teaches that TIM-1 is a major selectin ligand that mediates leukocyte rolling on P-selectin in vivo and is involved in inflammation and autoimmune disease (see page 543, 1st column, 1st paragraph) and meets the requirements of instant claims 1 and 3-4. Note that the art considers Alzheimer’s disease an autoimmune disease (as evidenced by Kuchroo et al., US2013/0195895 at paragraph 107). Angiari teaches that the TIM-1 IgV domain is required for P-selectin (see page 545, 1st column, 2nd paragraph). Angiari teaches that TIM-1 IgV binding to selectin was inhibited with IgV domain blocking antibodies (see page 551, 1st column, 3rd paragraph) as in instant claim 1. Angiari teaches that TIM-1 and P-selectin interactions are critical for inflammation and immune system (see page 551, 2nd column, 2nd and 3rd paragraphs). 
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Constantin and Angiari. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because Constantin teaches that targeting agents to the P-selectin is a method of treating Alzheimer’s disease and Angiari teaches that TIM-1 binds to P-selectin are is involved in autoimmune disorders. One of ordinary skill in the art would target both TIM-1 and P-selectin since both are involve in inflammatory disorders and autoimmune diseases. Further, one would be motivated to combine agents targeting both TIM-1 and P-selectin since they are linked to the same pathway and Constantin teaches that using a combination of treatments in AD patients would produce a superior result (see paragraphs 10, 74, 90, 119) and to target the pathways with antagonists to interfere in pathways involved in leukocyte trafficking and their ligands (see paragraph 120). The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  

Conclusion
No claims are allowed.

Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649